               Case 19-12281-MFW         Doc 8       Filed 11/15/19     Page 1 of 29



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                                 )
In re:                                           )
                                                 )     Chapter 7
    Phazzer Electronics, Inc.,                   )
                                                 )
                    Debtor                       )     Case No. 19-12281-MFW
                                                 )
                                                 )     Objection Deadline: Dec 5, 2019 at 4:00 pm (ET)
                                                 )     Hearing Date: Dec 18, 2019 at 2:00 pm (ET)
                                                 )
                                                 )
                                                 )


TASER INTERNATIONAL INC.’S MOTION TO DISMISS CHAPTER 7 PETITION OR,
    IN THE ALTERNATIVE, GRANT STAY RELIEF, TRANSFER VENUE, AND
                 RESCHEDULE CREDITORS’ MEETING

         TASER International, Inc. (“TASER”),1 by its undersigned attorneys and pursuant to §§

305(a)(1) and 707(a) of title 11 of the United States Code (the “Bankruptcy Code”) and Rules

1017, 2002, 9013, and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), hereby moves this Court to: (1) dismiss this Chapter 7 Case with prejudice or for

abstention; alternatively, (2) grant relief from stay to continue the Florida Federal Court Action;

(3) transfer venue to Florida pursuant to 28 U.S.C. § 1412 and Fed. R. Bankr. P. 1014; and (4)

reschedule meeting of creditors pursuant to 11 U.S.C. § 341 and Fed. R. Bankr. P. 2003 (the

“Motion”). In support of this Motion, TASER respectfully shows as follows:




1
  TASER changed its name to Axon Enterprise, Inc. (“Axon”) effective April 5, 2017. TASER ®
is a registered trademark of Axon. As an acronym, TASER is always written in all capital letters,
including in the former company name, TASER International, Inc.


                                                 1
               Case 19-12281-MFW           Doc 8       Filed 11/15/19       Page 2 of 29



                             I.      PRELIMINARY STATEMENT

       1.      As more fully explained herein, cause exists to dismiss this no-asset case pursuant

to § 707(a) of the Bankruptcy Code because it was filed by Debtor in bad faith for the improper

purpose of using the protections afforded by the Bankruptcy Code to thwart TASER’s pending

motions in the U.S. District Court for the Middle District of Florida, Case No. 6:16-CV-00366-

PGB (the “Florida Federal Court Action”) to initiate criminal contempt proceedings and implead

non-debtor affiliated parties in a Proceedings Supplemental to Judgment Complaint, rather than

for a legitimate bankruptcy purpose. Alternatively, it is in the best interests of creditors for this

Court to abstain pursuant to § 305(a) of the Bankruptcy Code.

       2.      This bankruptcy case should be dismissed for several reasons: (a) this is a no-

asset case; (b) the bankruptcy primarily involves a two-party dispute between TASER and

Debtor; and (c) Debtor has failed to comply with the requirements imposed on a Chapter 7

debtor by the Bankruptcy Code. Furthermore, for-cause dismissal is proper because Debtor has

acted in bad faith. See, e.g., Ex. 1 at 6 (“The Court finds that Defendant Phazzer engaged in

the above-described misconduct with the subjective intent to abuse the judicial process.”)

Ex. 3 at 1 (finding Debtor’s “persistent and coordinated efforts to frustrate discovery and to

delay and confound Taser in its attempt to enforce its Patent—has been egregious.”).

       3.      Ultimately, there are no unencumbered assets for a Chapter 7 Trustee to

administer and Debtor has acted solely to delay TASER in the Florida Federal Court Action

primarily, if not exclusively, for the benefit of affiliated non-debtors.

       4.      Simply put, there is no legitimate bankruptcy purpose for this bankruptcy case.




                                                   2
                Case 19-12281-MFW          Doc 8       Filed 11/15/19   Page 3 of 29



                                     II.    JURISDICTION

          5.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and 11

U.S.C. §§ 305(a), 362, and 707(a).

          6.    This matter constitutes a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A),

(G), and (O).

                           III.   PROCEDURAL BACKGROUND

A.        The Debtor’s Bankruptcy Case

          7.    On October 25, 2019 (the “Petition Date”), Debtor filed a voluntary petition (the

“Petition”) for relief under Chapter 7 of the Bankruptcy Code. David W. Carickhoff (the

“Trustee”) is the Chapter 7 Trustee for Debtor’s bankruptcy estate.

          8.    The Petition was filed just days after TASER filed its Motion for Leave to File

Proceedings Supplemental Complaint and to Implead Third Parties in the Florida Federal Court

Action.

          9.    On October 25, 2019, this Court issued a Notice of Petition Deficiency (Doc. 3)

regarding Debtor’s Schedules A, B, D, E, F, G, H, Declaration about Debtor’s Schedules,

Summary of Assets and Liabilities, Disclosure of Compensation of Attorney, and Statement of

Financial Affairs (“SOFA”).

          10.   The first meeting of creditors is scheduled for November 20, 2019. Undersigned

counsel for TASER informed the Trustee on November 7, 2019, that TASER intended to file its

Motion to Dismiss these Chapter 7 proceedings.

          11.   Debtor’s Schedules and SOFA reflect no assets other than a promissory note that

Debtor concedes should be substantially discounted due to issues collecting it, and a litigation

claim of nearly $31,000 which could be subject to an attorney charging lien as the law firm



                                                   3
              Case 19-12281-MFW          Doc 8       Filed 11/15/19   Page 4 of 29



prosecuting the claim is one of Debtor’s few creditors other than TASER. TASER is the single

largest creditor and accounts for more than 98% of Debtor’s total scheduled debts.

B.     The Debtor’s Creditors As of the Petition Date

       12.     Based upon Debtor’s November 8, 2019 filing, the only scheduled creditors of

Debtor as of the Petition Date are: TASER with a claim in excess of $7.8 million, Wells Fargo

with a debt of only $50,000.00, Sage Group, PLC, a software/IT company with a scheduled debt

of $71,000.00, and the Willis & Davidow, LLC law firm that is owed nearly $40,000 in

connection with Debtor’s defense in the Florida Federal Court Action. Attorney Davidow is

allegedly prosecuting an approximately $31,000 claim against Kambio Corp. listed as one of

only two Debtor assets.

C.     TASER’s Florida Federal Court Action Against the Debtor

       1.      The Underlying Judgment and Injunction

       13.     On March 2, 2016 TASER filed the Florida Federal Court Action for patent and

trademark infringement, unfair competition, and false advertising against Debtor in the Middle

District of Florida. As explained below, Debtor’s willful and egregious behavior—calculated to

increase TASER’s expenses and avoid adjudicating the case on its merits—resulted in sanctions,

default judgment, a permanent injunction, and treble damages.

       14.     On July 21, 2017, after nearly 18 months of Debtor refusing discovery, violating

court rules and orders, and failing to appear for numerous court-ordered depositions and hearings

under threat of default, the district court granted TASER’s motion for sanctions, entered a default

judgment against Debtor for both trademark and patent infringement, and issued a permanent

injunction, finding:

       Since the outset of this litigation, Phazzer has engaged in a pattern of bad
       faith conduct designed and intended to delay, stall, and increase the cost of

                                                 4
                 Case 19-12281-MFW        Doc 8       Filed 11/15/19   Page 5 of 29



       this litigation. Defendant Phazzer has repeatedly disregarded the Orders of this
       Court, and no sanction short of entry of a default judgment in favor of Taser,
       along with an award of compensatory and treble damages, an award of reasonable
       attorneys’ fees and costs, and injunctive relief is adequate to address these
       violations.

(Ex. 1 at 1, emphasis added). The court further found that Debtor exhibited “contemptuous”,

“egregious”, “flagrant”, and “intentional obstructionist behavior” constituting willful

“abuse [of] the judicial process.” (Id. at 4-6, emphasis added).

       15.       Concluding that the “record fully supports these findings,” on October 26, 2018,

the Federal Circuit Court of Appeals affirmed “in its entirety” the district court’s judgment and

injunction against Debtor in appeal No. 17-2637. Taser Int’l, Inc. v. Phazzer Electronics, Inc.,

754 Fed. Appx. 955, 961, 965 (Fed. Cir. 2018). The appellate mandate issued on January 11,

2019. (Ex. 2).

       16.       The district court’s default judgment and permanent injunction was a final order

resolving all issues in the case except for the accounting of damages. The July 21, 2017 order

expressly awarded compensatory and treble damages and attorneys’ fees and costs “in an amount

to be determined in accordance with an expedited briefing and hearing schedule.” (Ex. 1 at 7).

       17.       On April 4, 2018, the district court entered its damages accounting order,

awarding $3,057,154.29 in trademark infringement damages, $4,605,574.80 in patent

infringement damages, $202,726.70 in attorneys’ fees, and $4,122.95 in costs.2 (Ex. 3 at 8).

Final judgment in the total amount of $7,869,578.74 was then entered against Debtor on May 11,

2018. (Ex. 4).




2
  Based on Debtor’s woefully inadequate document production and failure to appear for
depositions, the district court granted TASER permission to conduct third-party damages
discovery, which delayed the accounting.


                                                  5
              Case 19-12281-MFW          Doc 8       Filed 11/15/19     Page 6 of 29



       18.     Debtor separately appealed the damages accounting order in Federal Circuit

appeal No. 18-1914, which was so frivolous that it resulted in a Fed. Cir. Rule 36 summary

affirmance on July 23, 2019. (Ex. 5). The appellate mandate issued on August 30, 2019. (Id. at 3-

4).

       2.      Debtor’s Injunction Violations, Civil Contempt Determination, and Pending
               Criminal Contempt Motion

       19.     Less than 60 days from the district court’s entry of its permanent injunction,

Debtor and its “General” Steven Abboud (“Abboud”) had already violated it multiple times

causing the court to hold a civil contempt evidentiary hearing on October 12, 2017. (Ex. 6 at 2).

       20.     Abboud was represented by counsel but failed to personally appear at his own

contempt hearing, a “pattern” of conduct the district court said was “truly outrageous” and

“as close to me wanting to have a criminal contempt hearing as I’ve ever been.” (Ex. 7, 10-

12-17 TR 4:13-5:14, 155:21-156:1, emphasis added). Kirk French, Debtor’s purported owner,

appeared and testified at the hearing, acknowledging Debtor has always been controlled by

Abboud, a convicted felon multiple times over. (Id. at 33:18-19, 39:24-40:6).

       21.     On May 4, 2018, the district court found that the evidence established “beyond

doubt, that Phazzer [and its “executive” Abboud] has continued to sell, market, and distribute

infringing Enforcer CEWs in violation of the Court’s injunction.” (Ex. 6 at 5, emphasis added).

The district court therefore held Debtor and Abboud in civil contempt, but in light of the court’s

intervening damages and sanction award of more than $7.8 million, declined to assess additional

monetary sanctions. (Id. at 8).

       22.     However, the district court issued this stern warning:

       Phazzer, and all of its officers, agents, servants, employees, and attorneys, are
       hereby notified by way of this Order that any continued violations of the
       injunction will prompt this Court to initiate criminal contempt proceedings
       pursuant to Federal Rule of Civil [sic] Procedure 42.
                                                 6
               Case 19-12281-MFW             Doc 8       Filed 11/15/19   Page 7 of 29




(Id. at 8-9, italic emphasis in original).

        23.     Despite the lack of additional sanctions, Debtor again frivolously appealed the

contempt order in Federal Circuit appeal No. 18-2059, which the Federal Circuit again

summarily affirmed under Rule 36 on July 23, 2019. 3 (Ex. 8 at 1). The appellate mandate issued

on August 30, 2019. (Id. at 2).

        24.     But neither the district court’s civil contempt ruling nor its criminal contempt

warning stopped Debtor, Abboud and others affiliated with them from continuing to blatantly

violate the injunction by selling the Phazzer Enforcer CEW and associated enjoined dart

cartridges in the United States. On September 10, 2019, TASER therefore filed a motion for

order to show cause why criminal contempt proceedings should not now be initiated. (Ex. 9).

This motion remains pending in the Florida Federal Court Action and should be unaffected by

the bankruptcy stay as it invokes the court’s power to enforce the injunction, not collect a debt.

In addition to Debtor, the contempt motion also targets individual third-party non-debtors

Abboud and Diana Robinson (“Robinson”), a former Debtor employee and Abboud’s live-in

girlfriend in Davenport, Florida.

        3.      Abboud As Debtor’s Alter Ego and French’s Lack of Personal Knowledge of
                Debtor’s Assets

        25.     In aid of execution on its judgment, TASER deposed Debtor’s purported owner

and corporate representative Kirk French (“French”) in Nebraska on October 4, 2018. What

became clear very quickly is that French is Debtor’s “owner” in name only and that Abboud is

its true owner. French testified that “at all times,” Abboud “acted as the owner” and made the

decisions for the company. (Ex. 10, French 10-4-18 TR 51:19-52:5).
3
 Abboud similarly appealed the contempt ruling in Federal Circuit appeal No. 18-2057, which
was dismissed for lack of standing.


                                                     7
               Case 19-12281-MFW         Doc 8       Filed 11/15/19   Page 8 of 29



       26.     French testified that, from the outset, Abboud was Debtor’s “intended owner,” but

because he was going through a divorce and did not want the court to deem his ownership

interest a marital asset subject to division, Abboud asked French to form Debtor for him. (Id. at

54:16-21, 61:13-62:17). Abboud trusted French because Abboud and French’s wife are first

cousins. (Id. at 59:19-25).

       27.     French did not know who actually incorporated Debtor, testifying someone did it

for him. (Ex. 10 at 17:2-5, 18:4-7). French put in no money, received no distributions, and was

not involved in Debtor’s operations. (Id. at 8:20-24, 59:4-8; see also Id. at 9:2-3, testifying the

only benefit he received was having his cell phone paid). There also were no corporate

formalities of any sort—no stock, no bylaws or other governing documents, no annual reports,

no meetings or minutes. (Id. at 17:14, 22:17-22, 23:18-20, 30:12-17). French did not know if

articles of incorporation existed or if corporate records were kept. (Id. at 22:3-5, 30:5-7). He

certainly did not have them.

       28.     Abboud, on the other hand, has managed and controlled Debtor since its inception

in 2009. Abboud was the “General” and chief operating officer running the day-to-day

operations of Debtor until at least August 21, 2017 when he purportedly resigned (a month after

the injunction issued). (Ex. 7 at 33:13-19, 36:5-6, 53:20-23; Ex. 10 at 47:5-8). Thereafter,

Abboud continued to serve as a “consultant” to Phazzer, actively involved in its management and

control. (Ex. 10 at 27:24-28:10, 50:13-51:4).

       29.     Despite French’s corporate representative designation (and his signing Debtor’s

schedules here), French admitted, “I don’t know a lot about what’s going on in the company.”




                                                 8
              Case 19-12281-MFW         Doc 8       Filed 11/15/19   Page 9 of 29



(Id. at 41:22-24).4 Indeed, French repeatedly testified that Abboud would be the better person to

answer all questions regarding Debtor’s post-injunction sales, assets, and inventory, including

specifically where Debtor’s inventory is located today. (Id. at 16:21-24, 99:2-6, 101:22-102:3,

115:14-21, 184:4-9).

       30.    French testified he has no inventory documents, that Debtor warehoused stock at

its Kissimmee, Florida office, but he doesn’t know where that inventory is now. (Id. at 30:18-23,

79:22-25, 80:15-23). As with most things, French only knows what Abboud told him, i.e., that

the landlord (Hoagland Partners LLP) took everything when Debtor abandoned its office space

(Id. at 24:21-27:6, 80:15-81:19), which is simply not true as confirmed by the landlord’s recent

subpoena response (Ex. 11) and evidence from a third party (Kambio Corp.) that Abboud

secreted Debtor’s inventory in its warehouse days before the district court’s injunction issued.

(Ex. 12).

       4.     TASER’s Proceedings Supplemental Complaint

       31.    On October 21, 2019, TASER filed a Motion for Leave to file its Proceedings

Supplemental Complaint impleading Abboud personally on alter ego/veil piercing theories, and

two third-party entities also controlled by Abboud—Phazzer Global, LLC and Phazzer IP,

LLC—on continuation entity and fraudulent transfer theories (“Motion for Leave”).5 (Ex. 13).

The attached proposed complaint details Abboud’s long-time misuse of Debtor as his personal

cash cow, virtually funding Abboud’s entire life, including a lavish Mercedes Benz purchase



4
  Similarly at the contempt hearing, French testified he had no personal knowledge of any
technical aspect of Debtor’s CEW products. (Ex. 7 at 32:15-20, 42:12-43:16, 58:3-4, 106:14-17).
5
  The alleged transfers all occurred in close proximity to the district court’s July 21, 2017
judgment and injunction, more than two years before Debtor’s Chapter 7 bankruptcy filing on
October 25, 2019.


                                                9
                  Case 19-12281-MFW        Doc 8     Filed 11/15/19     Page 10 of 29



over $100,000 and paying credit cards of another business owned by Abboud. (Id., Ex. A ¶¶ 20-

27).

        32.       The Proceedings Supplemental Complaint further describes the termination of

Debtor’s exclusive license to sell Phazzer® brand products in the U.S. and the diversion of

Debtor’s business opportunities to Phazzer Global and other newly licensed entities controlled by

Abboud. (Ex. 13, Ex. A ¶¶ 29-50; see also Ex. 12 at 1, Abboud July 2017 direction to Kambio to

reroute wire transfer for $131,573.00 from Debtor to Phazzer Global).

        33.       It is therefore no coincidence that only 4 days after the October 21, 2019 filing of

TASER’s Proceedings Supplemental Complaint against Abboud that Debtor filed its bankruptcy

petition. This is particularly true since French swore nearly two years before—in a December 30,

2017 affidavit filed in Debtor’s first Federal Circuit appeal—that Debtor “is now on the verge of

bankruptcy.” (Ex. 14 at 1, ¶ 8).

        34.       It is also telling that simultaneous with this Chapter 7 filing, Abboud launched his

market reentry campaign—“Phazzer Reborn”—to coincide with the expiration of TASER’s

patent and the Florida district court’s permanent injunction blocking the sale of Phazzer Enforcer

CEWs in the United States.6 (Ex. 15). The countdown clock to the November 1, 2019 relaunch

was prominently displayed on the www.phazzer.com website historically used by Debtor. (Id.).

        35.       This bankruptcy case is nothing but a mere continuation of Debtor’s ongoing

abuse of the judicial process and blatant obstructionist tactics, as previously found by the Florida

district court.




6
 The injunction as to Phazzer dart cartridges violating TASER’s trade dress continues without
any expiration date. (Ex. 1 at 13-15).


                                                   10
              Case 19-12281-MFW             Doc 8    Filed 11/15/19    Page 11 of 29



                                        IV.    ARGUMENT

A.     Debtor’s Manifest Bad Faith Supports For-Cause Dismissal

       36.     Section 707(a) of the Bankruptcy Code provides that the “court may dismiss a

case under this chapter only after notice and a hearing and only for cause, including (1)

unreasonable delay by the debtor that is prejudicial to creditors.” 11 U.S.C. § 707(a)(1).

“Although § 707(a) does not explicitly include bad faith as a basis for ‘cause’ the examples

provided are not exclusive.” In re Iredia, 556 B.R. 692, 699 (E.D. Pa. 2016). A bankruptcy court

may, in its discretion, dismiss a Chapter 7 petition “for cause if the petitioner fails to demonstrate

his good faith in filing.” Tamecki v. Frank (In re Tamecki), 229 F.3d 205, 207 (3d Cir. 2000).

See also In re Myers, 491 F.3d 120, 125 (3d Cir. 2007) (holding a bankruptcy court may dismiss

a Chapter 13 case if filed in bad faith).

       37.     When a debtor’s good faith is called into question, the burden shifts to the debtor

to demonstrate its good faith in filing the petition. Tamecki, 229. F.3d at 207. “‘Generally the

facts surrounding good faith will be determined by circumstantial evidence,’ as ‘[i]t is unlikely

that a debtor will ever acknowledge its own bad faith.’” In re Murpenter LLC, 2012 WL

6645538 at *3 (E.D.P.A. Dec. 21, 2012) (quoting In re Y.J. Sons & Co., 212 B.R. 793, 801

(D.N.J. 1997)).

       38.     In determining whether a filing was made in good faith, courts consider the facts

and circumstances surrounding the debtor’s bankruptcy filing. Iredia, 556 B.R. at 699. The

factors a bankruptcy court may consider include “the nature of the debt…; the timing of the

petition; how the debt arose; the debtor’s motive in filing the petition; how the debtor’s actions

affected creditors; the debtor’s treatment of creditors both before and after the petition was filed;

and whether the debtor has been forthcoming with the bankruptcy court and the creditors.” In re



                                                    11
              Case 19-12281-MFW           Doc 8     Filed 11/15/19    Page 12 of 29



Myers, 491 F.3d at 125 (quoting In re Lilley, 91 F.3d 491, 496 (3d Cir. 1996)). Additionally,

courts consider the debtor’s honest intention and any abuse of the “provisions, purpose or spirit

of bankruptcy law.” Tamecki, 229. F.3d at 207; Iredia, 556 B.R. at 699.

       39.     The Third Circuit has “specifically held that suspicious timing of a bankruptcy

petition is an appropriate factor for a court to consider in the bad faith analysis.” In re Myers,

491 F.3d at 125. See also In re Dixie Broadcasting, Inc., 871 F.2d 1023, 1026-27 (11th Cir.

1989) (timing of petition filed during lunch recess in eleventh hour court-ordered settlement

negotiations in state court litigation evidenced bad faith); Murpenter, 2012 WL 6645538 at *3

(affirming bankruptcy court’s conclusion that debtor’s petition filed one week before trial in a

state court action involving the debtor’s primary creditor was sufficiently suspicious to shift the

burden to debtor to prove good faith); In re George, 2017 Bankr. LEXIS 1415, at 39 (Bankr.

E.D. Pa. May 24, 2017) (noting litigation delay is insufficient to show good faith filing without a

purpose consistent with reorganization or fresh start). Accordingly, “the filing of a bankruptcy

solely to frustrate a foreclosure sale is some evidence of bad faith, but may be, standing alone,

the only evidence needed to establish bad faith.” Id.

       40.     “[T]he burden is on the Debtors to establish that they filed their petitions in good

faith . . . rather than as a litigation tactic.” In re JER/Jameson Mezz Borrower II, LLC, 461 B.R.

293, 298 (D. Del. 2011); In Re Maclnnis, 235 B.R. 255, 260, 262 (S.D.N.Y. 1998) (finding

bankruptcy filing was in bad faith because totality of evidence showed it was a “tactic to avoid

the state court proceedings,” which “had progressed to an advanced state”); In re Kaplan

Breslaw Ash, LLC, 264 B.R. at 335 (timing of debtor’s filing evidences intent to hinder, delay

and/or frustrate efforts of mortgage holder to enforce its rights).




                                                  12
               Case 19-12281-MFW          Doc 8     Filed 11/15/19    Page 13 of 29



       41.     Further, inaccurate bankruptcy schedules may show a “lack of honest intention,”

“an abuse of the bankruptcy process inconsistent with good faith,” a deliberate effort to conceal

and misrepresent assets, and indicate bad faith. Iredia, 556 B.R. at 700. See also Shipman v.

Burtch (In re Shipman), 2012 WL 4498001, at *5 (D. Del. Sept. 28, 2012) (finding that

conflicting and false statements in petition filings, among other things, demonstrate a lack of

good faith).

       42.     Courts also have found cause to exist where a petition was filed for no other

purpose than to improperly frustrate the efforts of a secured creditor’s foreclosure. See In re VII

Holdings Company, 362 B.R. 663, 666 (D. Del. 2007) (noting that the court had previously

dismissed the involuntary petition pursuant to §§ 303(i), 305(a)(1), and 707(a) upon a finding

that the involuntary petition was filed in bad faith and “for no other purpose than to improperly

frustrate the efforts of [the debtor’s secured lenders]”).

       43.     Here, most of the factors cited in these cases point to a lack of good faith.

       44.     First, it is abundantly clear that Debtor’s bankruptcy filing directly on the heels of

TASER’s Motion for Leave to implead Abboud and other entities he controls into the Florida

Federal Court Action constitutes bad faith. It is undeniable that the bankruptcy was filed to

protect these affiliated third-parties and to interfere with and delay TASER’s prosecution of

claims against them. The filing is also a transparent effort to avoid TASER’s pending motion to

initiate criminal contempt proceedings against Abboud and Robinson for their continued blatant

disregard for the district court’s injunction and prior contempt findings.

       45.     The timing says it all—why file now when Debtor admitted it has essentially been

insolvent and on the “verge of bankruptcy” for more than two years, and laid off its employees




                                                  13
                Case 19-12281-MFW         Doc 8     Filed 11/15/19     Page 14 of 29



and closed its Florida office way back in October 2017? (Ex. 14, ¶¶ 5, 6, 8). There is no good

faith reason.

       46.      Debtor’s unrepentant delay tactics and bad faith are repeatedly documented in the

Florida district court’s orders. (Ex. 1, 3, 7). Furthermore, Debtor’s Schedules and SOFA (Doc. 7)

remain incomplete, misleading, and inaccurate. For example, Debtor provided no address for its

purported owners and identifies TASER’s claim as “disputed,” despite it being reduced to

judgment long ago and fully affirmed on appeal.

       47.      Debtor’s schedules also demonstrate a lack of honest intention and abuse of the

bankruptcy process. The SOFA was sworn by Kirk French, who has admitted under oath in both

the contempt proceedings and his corporate deposition in aid of execution that he has precious

little personal knowledge regarding Debtor’s financial affairs, assets, inventory, and products.

(Ex. 7, 10). He has regularly pointed to Abboud as the person with knowledge who controls all

these things. (Id.). And Abboud, as a convicted felon who has gone to great lengths to avoid

being deposed or otherwise appearing in the Florida Federal Court Action, will never step foot in

this Court to be examined on these matters.

       48.      Debtor’s schedules sworn by French are also inconsistent with his sworn

testimony in the Florida Federal Court Action in numerous respects. For example, French

testified at the contempt hearing that he is the “sole owner” of Debtor (Ex. 7 at 32:15-20), while

the schedules list him and his wife as 50/50 owners. The schedules also fail to even list the

Florida Federal Court Action as a legal or court action “in which Debtor was involved in any

capacity—within 1 year before filing this case” (Doc. 7 at 15, Part 3, ¶ 7), despite being actively

involved in that case at the time of the bankruptcy filing. Indeed, Debtor recently filed additional

frivolous motions in that case, including for recusal of the district court judge.



                                                  14
              Case 19-12281-MFW             Doc 8     Filed 11/15/19   Page 15 of 29



        49.     Nor do the schedules identify any court case against Kambio (and TASER has

been unable to find one), although such litigation is listed as a potential asset (despite Abboud’s

clear fraud in secreting Debtor’s inventory in Kambio’s warehouse in the days just before the

district court’s default judgment and injunction and then having the audacity to invoice Kambio

for it, see Ex. 12). (Doc. 7 at 5, Part 11, ¶ 74).

        50.     French also fails to list the address of Debtor’s principal place of business at 808

N. Hoagland Boulevard, Kissimmee, Florida from 2013 through approximately October 2017.

(Doc. 7 at 16-17, Part 7, ¶ 14). This is a critical omission for venue and other bankruptcy-related

purposes because Debtor’s former employees (including Abboud and Robinson), former landlord

(creditor Hoagland Partners), critical witnesses (creditor Kambio), inventory and other potential

assets and records, and attorneys for both Debtor and TASER (including creditor Davidow) are

all located in Florida.

        51.     Moreover, this is primarily a two-party dispute between TASER and Debtor.

Upon information and belief, TASER is the only creditor that is actively pursuing any claim and

TASER’s claim accounts for more than 98% of all of the liabilities that Debtor has scheduled.

With interest, Debtor owes TASER more than $8 million.

        52.     Yet, Debtor has identified only two assets of very dubious value. One asset is an

alleged promissory note from Winifred Systems, Inc. that Debtor itself significantly discounted

because of potential collectability problems.7 The only other “asset” is the non-existent Kambio



7
  Indeed, the Winifred note is highly suspicious. According to the NYS Department of State,
Winifred is owned by Kerri Allender who is also the “owner” of Phazzer Inc., which was
incorporated in Delaware on November 15, 2018. Affiliated with Abboud in several businesses,
Allender is a noted scammer on the “#exposingscammers” Instagram page.
https://deskgram.cc/explore/tags/exposingscammers



                                                     15
              Case 19-12281-MFW          Doc 8     Filed 11/15/19     Page 16 of 29



litigation that Debtor asserts is worth approximately $31,000 and which is being prosecuted by

the same law firm Debtor represents is owed nearly $40,000. As such, there is little that a

Chapter 7 Trustee can do to benefit creditors. Debtor has no assets to sell.

       53.     There is no cash available to Debtor. (Doc. 7 at 4).

       54.     Further, Chapter 7 cases filed by entities serve a very limited purpose. Because

Debtor receives no discharge, the “fresh start” policy of the bankruptcy laws is not involved. In

re American Telecom Corp., 304 B.R. 867, 869 (N.D. Ill. 2004). The only proper purpose of the

case is to permit the fair and orderly liquidation of corporate assets, “and a no-asset Chapter 7, of

course, does not implicate this policy.” Id. at 870 (emphasis added); In re Conference of African

Union First Colored Methodist Protestant Church, 184 B.R. 207, 218 (D. Del. 1995) (dismissing

Chapter 7 case under § 105(a) where debtor had no assets and case made “no sense in terms of

bankruptcy policy”).

       55.     At bottom, there appears to be no legitimate purpose to this bankruptcy case and

no reason for it to proceed other than the illegitimate purpose of delaying TASER’s efforts to

pursue non-debtor affiliated individuals and entities in Florida. There are no assets to be

administered and Debtor is not entitled to receive a discharge. Instead, Debtor seeks, as always,

to deplete TASER’s assets and resolve.

       56.     Under these circumstances, and any additional circumstances shown at the

hearing on this Motion, ample cause exists for dismissal with prejudice.

       1.      Dismissal Should Be With Prejudice

       57.     Although § 707 of the Bankruptcy Code allows dismissal of a Chapter 7 case for

“cause,” the Bankruptcy Code is silent as to whether dismissal should be with or without

prejudice.



                                                 16
              Case 19-12281-MFW            Doc 8    Filed 11/15/19   Page 17 of 29



       58.     Dismissal for cause, with prejudice, is a relatively modest remedy against a

Debtor so willing to defy court orders, delay proceedings, and increase costs. Congress cannot

have intended to create a dismissal remedy against debtors that could be undermined through

serial filings. This is particularly true where a case is dismissed based on the debtor’s bad faith

filing in a primarily two-party dispute.

       59.     Moreover, § 105 of the Bankruptcy Code allows this Court to “issue any order,

process or judgment that is necessary or appropriate to carry out the provisions of this title.” 11

U.S.C. § 105. Finally, “[d]ismissal or suspension of a case may be appropriate when the

bankruptcy case constitutes a two-party dispute between the debtor and a single creditor.” In re

AMC Investors, LLC, 406 B.R. 478, 488 (D. Del. 2009). Thus, dismissal with prejudice is

appropriate in this case.

       60.     Attached hereto as Exhibit 16 is a transcript of the decision from Judge Shannon

dismissing a bankruptcy case with prejudice finding that the case was filed in bad faith largely

because of a two-party dispute. See Transcript of Court Decision re: Motion to Dismiss before

the Honorable Brendan L. Shannon, Chief United States Bankruptcy Judge, in Northwest

Missouri Holdings, Inc. et al., Case No. 15-10728 (BLS), United States Bankruptcy Court,

District of Delaware, dated May 26, 2015. This case is not only on point but is on all fours with

this case and provides strong precedent for this Court to grant TASER’s request to dismiss the

case with prejudice.

       2.      Alternatively, This Court Should Dismiss the Bankruptcy Case Under the
               Doctrine of Abstention

       61.     Alternatively, the Court should dismiss Debtor’s petition under the doctrine of

abstention pursuant to § 305(a) of the Bankruptcy Code. Section 305(a) provides in relevant part:




                                                   17
               Case 19-12281-MFW         Doc 8     Filed 11/15/19      Page 18 of 29



         (a)   The court, after notice and a hearing, may dismiss a case under this title or may

               suspend all proceedings in a case under this title, at any time if --

               (1)     the interests of creditors and the debtor would be better served by such

                       dismissal or suspension. 11 U.S.C. § 305(a)(1).

Thus, this Court has authority to dismiss Debtor’s bankruptcy case if the interests of creditors

and Debtor would be better served by such dismissal. Id.

         62.   Factors to be considered in determining whether the Court should exercise its

discretion pursuant to § 305(a) include: fairness, priorities in distribution, capacity for dealing

with frauds and preferences, speed, economy, freedom from litigation, and the importance of a

discharge to the debtor. In re ABQ-MCB Joint Venture, 153 B.R. 338, 341 (D.N.M. 1993).

Additional factors include the access of the parties to a pending state foreclosure forum, the

small number of remaining creditors, the necessary complexity of the bankruptcy process,

efficiency, and economy of administration. Id. (citing In re Beacon Reef Limited Partnership, 43

B.R. 644, 646 (S.D. Fla. 1984)); In re Deacon Plastics Mach. Inc., 49 B.R. 982, 983 (D. Mass.

1985).

         63.   ABQ-MCB Joint Venture is instructive. In that case, the bankruptcy court

determined that judicial resources would be wasted where there is little estate property that is

unencumbered, and the petitioning creditors had state law remedies they could pursue. 153 B.R.

at 341-42.

         64.   In this case, most of these factors militate strongly in favor of abstention: Debtor

has no assets for a trustee to administer; Debtor has acted in bad faith for purposes of hindering

and delaying TASER; and this bankruptcy case essentially is a two-party dispute between

TASER and Debtor.



                                                 18
              Case 19-12281-MFW           Doc 8    Filed 11/15/19    Page 19 of 29



       65.     There is no proper bankruptcy purpose for the filing of this case. There are no

assets and no ability or effort to reorganize.

       66.     Accordingly, Debtor’s bankruptcy case should be dismissed with prejudice,

pursuant to § 305(a) of the Bankruptcy Code.

       WHEREFORE, TASER requests that this Court enter an order dismissing Debtor’s

Chapter 7 bankruptcy case with prejudice, or, alternatively, abstain pursuant to § 305 of the

Bankruptcy Code, award TASER its attorneys’ fees, and grant such other and further relief as is

just and proper.

B.     Alternatively, This Court Should Grant TASER Relief From Stay To Proceed With
       Pending Motions In the Florida Federal Court Action Regarding Criminal
       Contempt and Non-Debtor Third Parties

       67.     In the unlikely event the Court does not grant dismissal for any reason, the Court

should nonetheless lift the stay to remove any doubt that TASER may immediately pursue its

Motion for Leave to file Proceedings Supplemental Complaint (Ex. 13) in the Florida Federal

Court Action against non-debtor third parties or seek other resolution to satisfy its judgment

against Abboud, Phazzer Global, and Phazzer IP.

       68.     TASER notes that its pending Motion for Leave should not be subject to the

automatic stay in the first instance. Specifically, § 362(a)(1) bars commencement of a judicial

action and issuance of process “against the debtor.” P & S & Co. LLC v. SJ Mak, LLC, 254 So.3d

535, 539 (3d DCA Fla. 2018) (quoting 11 U.S.C. § 362(a)(1)). Impleader of third-party

defendants under Florida’s supplementary proceeding statutes is not judicial action against the

debtor. Therefore, a debtor’s bankruptcy filing does not stay such an impleader. Id. Section

362(a)(3) stays “any acts a court may take to obtain possession or exercise control over the

property of the bankruptcy estate.” Id. A motion for impleader and proceedings supplementary

does not involve a court obtaining possession or exercising control over the debtor’s property. Id.
                                                  19
             Case 19-12281-MFW            Doc 8     Filed 11/15/19       Page 20 of 29



Finally, § 362(a)(6) stays any act by a court to “‘collect, assess or recover a claim against the

debtor’ from before the bankruptcy.” Id. (quoting § 362(a)(6)). An order impleading non-parties

into a supplementary proceeding case, giving them notice, and setting a hearing is not reached by

a bankruptcy stay. Id.

       69.     This is true even where the creditor in the supplementary proceedings seeks to

pierce the corporate veil of debtor. P & S & Co., 254 So.3d at 538; Puig v. PADC Marketing,

LLC, 26 So.3d 45, 47 (3d DCA Fla. 2009) (“The language of section 362 refers only to actions

against the debtor and does not relate to any other interparty claims.”) (emphasis added).

       70.     To the extent that the Court finds that a Florida impleader action or any portion

thereof is subject to the automatic stay, the Court should grant relief from the stay. Section

362(a) of the Bankruptcy Code provides:

       [A] petition filed under section 301 ... of this title ... operates as a stay, applicable
       to all entities, of—
       (1) the commencement or continuation, including the issuance of employment of
       process, of a judicial ... proceeding against the debtor that was or could have been
       commenced before the commencement of the case under this title ....

11 U.S.C. § 362(a)(1) (emphasis added).

       71.     A party in interest may obtain relief from the automatic stay pursuant to § 362(d)

of the Bankruptcy Code, which provides in pertinent part:

       On request of a party in interest and after notice and a hearing, the court shall
       grant relief from the stay provided under subsection (a) of this section, such as by
       terminating, annulling, modifying, or conditioning such stay ... for cause... .

11 U.S.C. § 362(d)(1). Importantly, TASER’s Proceedings Supplemental Complaint is not

against Debtor. In fact, it seeks to collect Debtor’s substantial judgment instead from third-party

wrongdoers who have hidden, transferred, and misused Debtor’s assets for personal gain and

improperly diverted business opportunities to continuation entities to avoid TASER’s judgment.



                                                  20
                Case 19-12281-MFW          Doc 8     Filed 11/15/19     Page 21 of 29



        72.      “Except for lack of adequate protection, ‘cause’ is not defined by § 362(d)(1).

Cause is a flexible concept and courts often conduct a balancing test, examining the totality of

the circumstances to determine whether sufficient cause exists to lift the stay.” In re SCO Group,

Inc., 395 B.R. 852, 856 (D. Del. 2007). A party opposing a request for relief from stay bears the

burden of proof on all issues other than a debtor’s equity in property. 11 U.S.C. § 362(g); see

also In re Abeinsa Holding, Inc., 2016 WL 5867039, at *3 (D. Del. Oct. 6, 2016) (“Curiously,

the cases considering such requests for relief tend toward asking the question: ‘Why should the

court lift the stay?’ The statute, by its burden shifting, seems almost instead to ask, ‘why

shouldn't the stay be lifted?’”).

        73.      Motions for relief from a bankruptcy stay are customarily evaluated under the

three-factor test articulated in In re Rexene Products Co., 141 B.R. 574 (D. Del 1992) to

determine whether:

              a) any great prejudice to either the bankrupt estate or the debtor will result
                 from continuation of the civil suit,

              b) the hardship to the [non-bankrupt party] by maintenance of the stay
                 considerably outweighs the hardship of the debtor, and

              c) the creditor has a probability of prevailing on the merits.

Abeinsa Holding, 2016 WL 5867039, at *2; see also In re Tribune Co., 418 B.R. 116, 126 (D.

Del. 2009). Courts often follow the logic of the intent behind § 362(d) in determining whether

cause exists to lift the stay—that it is often appropriate to allow litigation to proceed, if no

prejudice to the estate, “in order to leave the parties to their chosen forum and to relieve the

bankruptcy court from duties that may be handled elsewhere.” Tribune, 418 B.R. at 126 (quoting

legislative history of § 362(d)).

        74.      Here, consideration of these factors greatly weighs in favor of granting relief from

stay. Relief from stay will not prejudice Debtor’s estate or the Trustee since neither the contempt

                                                   21
               Case 19-12281-MFW         Doc 8    Filed 11/15/19      Page 22 of 29



proceedings nor third-party claims implicate Debtor’s assets, which are non-existent in any

event.

         75.   Conversely, TASER will face substantial hardship if the stay is not lifted. TASER

has litigated the Florida Federal Court Action for nearly 4 years in the Middle District of Florida,

where its attorneys and all impleaded individuals and entities are located. If TASER is forced to

litigate its claims against such non-debtor third parties in Delaware, it would incur the increased

expense of bringing attorneys, witnesses, and physical evidence to Delaware. Moreover, most of

the relevant Florida-based witnesses cannot be compelled by subpoena to testify at any trial in

Delaware, including, specifically, the principal bad actor in all of this—Abboud.8

         76.   “[O]ne of the primary purposes in granting relief from the stay to permit claim

liquidation is to economize judicial resources.” In re Peterson, 116 B.R. 247, 250 (D. Colo.

1990). Here, judicial economy would be served by lifting the automatic stay and allowing

TASER to prosecute its claim in the forum it has been in front of for years that is already

familiar with the parties and the underlying facts. See In re The Conference of African Union

First Colored Methodist Protestant Church, 184 B.R. at 218 (“[T]he existence of a more

appropriate forum than the bankruptcy court is ‘cause’ for relief under Code §362(d)(1).”); In the

Matter of Baker, 75 B.R. 120, 121 (D. Del. 1987) (granting relief from stay to permit family

court to determine issues with which it had expertise).

         77.   The final prong of the Rexene Products’ analysis is satisfied by “even a slight

probability of success on the merits ... in an appropriate case.” In re Continental Airlines, 152

8
  Fed. R. Civ. P. 45(b)(2) and (d)(3)(A)(ii), are made applicable in cases under the Bankruptcy
Code by Fed. R. Bankr. P. 9016. The Committee Note to Rule 9016 states: “Although Rule
7004(d) authorizes nationwide service of process, Rule 45 F. R. Civ. P. limits the subpoena
power to the judicial district and places outside the district which are within 100 miles of the
place of the trial or hearing.”


                                                 22
               Case 19-12281-MFW           Doc 8     Filed 11/15/19    Page 23 of 29



B.R. 420, 425 (D. Del. 1993). This prong also weighs in TASER’s favor because it alleges that

non-debtor third-party defendants’ wrongful actions necessitate additional damages and relief.

“Only strong defenses to [non-bankruptcy] court proceedings can prevent a bankruptcy court

from granting relief from the stay in cases where ... the decision-making process should be

relegated to bodies other than [the bankruptcy] court.” In re Fonseca v. Philadelphia Housing

Authority, 110 B.R. 191, 196 (Bankr. E.D. Pa. 1990). TASER does not believe Debtor has any

defenses to the supplemental proceedings complaint in the Florida Federal Court Action. The

supplemental proceedings are against non-debtor third parties. As such, Debtor does not even

have standing to the object to the supplemental proceedings, which, if successful, would allow

TASER to collect on the judgment from a third party and reduce the amount of TASER’s

judgment against Debtor thereby actually benefiting Debtor.

       78.        On these facts, significant cause exists to lift the stay. See Rexene Products, 141

B.R. at 576 (legislative history indicates “cause” may be established by single factor including to

permit action to proceed in another tribunal).

       79.        In addition, comity and judicial economy are relevant when deciding whether to

grant relief from the automatic stay to permit litigation to proceed in the non-bankruptcy forum.

In re Glunk, 342 B.R. 717, 741 (E.D. Pa. 2006) (granting motion for relief from automatic stay

permitting litigation to proceed in state court).

       80.        Similar considerations were decisive in In re Philadelphia Athletic Club, wherein

the court held:

                    We conclude that the stay should be so modified because the state
             court action is almost completed and to require the creditor to commence
             an action in the bankruptcy court to liquidate her claim would be
             unnecessarily repetitive, expensive and time-consuming. Further,
             permitting the creditor to finish her state court action would allow her to
             proceed against the non-debtor defendants for satisfaction of her claim.

                                                    23
              Case 19-12281-MFW           Doc 8    Filed 11/15/19    Page 24 of 29




9 B.R. at 281. The court further noted that because there had already been lengthy proceedings in

state court, requiring the creditor to start over in bankruptcy court would be “a waste of judicial

and legal time and effort.” Id. at 282. And, no issue in the state court case required the legal

competence of the bankruptcy court. Id.; see also In re R.J. Groover Construction, L.L.C., 411

B.R. 460, 464 (S.D. Ga. 2008) (cause existed to modify stay where the state court litigation had

been pending for years and had reached an advanced stage). The same is true here.

        WHEREFORE, TASER respectfully requests the entry of an order (1) modifying the

automatic stay imposed by § 362(a) of the Bankruptcy Code to permit TASER to prosecute its

pending motions in the Florida Federal Court Action for criminal contempt and impleading non-

debtor third-party defendants to satisfy any judgment, and (2) granting to TASER such other and

further relief as is just and proper.

C.      This Court Should Transfer Venue of These Bankruptcy Proceedings To the U.S.
        District Court for the Middle District of Florida Where the Vast Majority of
        Creditors, Witnesses, and Potential Assets Are Located

        81.     In the alternative, pursuant to 28 U.S.C. § 1412 and Bankruptcy Rule 1014,

TASER requests that this Court enter an order transferring venue for Debtor’s bankruptcy

proceedings to the U.S. District Court for the Middle District of Florida “in the interest of

justice or for the convenience of the parties.”

        82.     The decision to transfer venue is solely within the discretion of the bankruptcy

court. In re Centennial Coal, Inc., 282 B.R. 140, 146 (D. Del. 2002). The party requesting

transfer of forum bears the burden of proof, but “if the moving party meets its burden by the

preponderance of the evidence, the court in its discretion may transfer a case in the interest of

justice or for the convenience of the parties.” In re Rehoboth Hospitality, LP, 2011 WL

5024267, at *3 (D. Del. Oct. 19, 2011).

                                                  24
                  Case 19-12281-MFW        Doc 8    Filed 11/15/19     Page 25 of 29



       83.        In determining whether to transfer a case, bankruptcy courts consider the

following relevant factors:

             a)   proximity of creditors of every kind to the court;
             b)   proximity of the debtor;
             c)   proximity of witnesses who are necessary to administration of the estate;
             d)   the location of the debtor’s assets;
             e)   the economic administration of the estate; and
             f)   the necessity for ancillary administration in the event of liquidation.

In re Restaurants Acquisition I, LLC, 2016 WL 855089, at *2 (D. Del. Mar. 4, 2016); see also 1

Alan Resnick & Henry Sommer, Collier on Bankruptcy ¶ 4.05[3][a][ii], at 4-33 to 4-34 (16th

ed. rev. 2014).

       84.        In Debtor’s case, the factors relevant to venue favor Florida, rather than

Delaware. First, while Debtor itself is undisputedly a Delaware entity, this is its only Delaware

connection—none of its assets or operations are in Delaware. Debtor’s principal base of

operations was in Florida from at least 2013-2017. Its employees, office, inventory, records, etc.

were all last known to be there. Abboud and Robinson live in Florida and run Phazzer-related

businesses there that have taken o ver Debtor’s customers, websites, and

business opportunities .

       85.        Moreover, Debtor’s largest creditor accounting for more than 98% of Debtor’s

scheduled debts is litigating a Florida judgment in Florida, where counsel for both Debtor and

TASER are located. The majority of other creditors (Hoagland, Kambio, Davidow) are also

located in Florida. No creditors whatsoever are in Delaware.

       86.        As one bankruptcy court noted in a similar venue dispute between Massachusetts

and Delaware:

       [T]he Debtor’s contacts with Delaware are minimal . . . . Other than the Debtor
       being incorporated there . . . there is no other apparent connection to Delaware . .
       . . The Debtor’s contacts with Massachusetts are substantial, more so than any

                                                   25
              Case 19-12281-MFW          Doc 8     Filed 11/15/19     Page 26 of 29



        other place in the World. The Debtor’s operations are here; its assets are here;
        its current and former employees are here; and its management is here. Many
        of its creditors (measured in both numbers of creditors and the amounts owed to
        them) are here, too. . . . Clearly, the Debtor’s venue selection was not based on
        the convenience of these constituencies given their geographic connection to
        Massachusetts.

In re Malden Mills Indus., Inc., 361 B.R. 1, 10 (D. Mass. 2007). Similarly, in this case,

Debtor’s contacts with Delaware are minimal, while the contacts with Florida “are substantial,

more so than any other place in the World.” Id. This factor, therefore, favors transfer to Florida.

        87.     Second, most key witnesses necessary to resolve disputes about administration

of Debtor’s estate, such as current and former employees and managers, are in Florida, not

Delaware. Thus, these witnesses are likely beyond this Court’s subpoena power. Even if such

witnesses are willing to voluntarily appear in Delaware to participate in these proceedings (they

won’t), the travel costs would impose a significant expense on the estate. This factor also favors

transfer to Florida.

        88.     Third, Debtor’s bankruptcy proceedings are more economically administered in

Florida than Delaware. The Florida district court is already very familiar with Debtor’s history,

operations, and constituencies, having presided over the litigation giving rise to TASER’s $7.8+

million judgment for nearly 4 years and which has numerous post-judgment motions, including

for criminal contempt, pending in Florida today (despite not being listed in Debtor’s schedules).

See Malden Mills, 361 B.R. at 10 (“This Court is very familiar with the facts and litigants,

having presided over Debtor’s previous reorganization in Massachusetts.”); see also In re

Consol. Equity Props., Inc., 136 B.R. 261, 267 (D. Nev. 1991) (transferring venue from Texas

to Nevada due to Nevada court’s familiarity with facts). The Florida court’s familiarity will

likely provide greater efficiency to resolving this case. Further, administrative expenses relating



                                                 26
              Case 19-12281-MFW           Doc 8    Filed 11/15/19     Page 27 of 29



to professional fees and travel will be dramatically lower in Florida than in Delaware. This

factor also favors transfer to Florida.

       89.     Given the context of this matter, the weight of the factors tips strongly toward

Florida under 28 U.S.C. § 1412 and Bankruptcy Rule 1014. Transfer is proper and warranted.

D.     The Court Should Reschedule the Creditors’ Meeting To Avoid Unnecessary and
       Duplicative Administrative Expenses and To Ensure That the Meeting Serves the
       Core Purposes of 11 U.S.C. § 341

       90.     Pursuant to §§ 105 and 341 of the Bankruptcy Code and Bankruptcy Rule 2003,

TASER also requests that this Court enter an order rescheduling the Meeting of Creditors until

after the Court decides the dismissal and venue issues.

       91.      “Within a reasonable time after the order for relief, the United States trustee shall

convene and preside at a meeting of the creditors. 11 U.S.C. § 341(a). In general, the meeting

must “be held no fewer than 21 and no more than 40 days after the order for relief.” Fed. R.

Bankr. P. 2003(a). The statute and rules provide certain exceptions to both the scheduling and

timing of such meetings. See, e.g., 11 U.S.C. § 341(e) (pre-packaged plan filed); Fed. R. Bankr.

P. 2003(a) (appeal of motion to vacate order for relief; motion to dismiss case).

       92.     “Although the rules do not address the issue, there is little doubt that the court

has authority to change the date of the § 341 meeting or to make other orders concerning the

meeting.” 3 COLLIER     ON   BANKRUPTCY ¶ 341.02[1], at 341-7; see also In re Vance, 176 B.R.

772, 773 (W.D. Va. 1995) (“It is, therefore, imperative and appropriate that this Court have

jurisdiction over § 341 meetings, their scheduling, continuances, and so forth, if necessary”); In

re Astri Inv., Mgmt. & Secs. Corp., 88 B.R. 730, 736 (D. Md. 1988).

       93.     As described above, the relevant venue factors all point to Florida, not

Delaware. In light of this, TASER does not see what can possibly be gained by rushing to hold


                                                  27
              Case 19-12281-MFW          Doc 8      Filed 11/15/19   Page 28 of 29



the Meeting of Creditors in Wilmington, Delaware, far removed from most of the Debtor’s

creditors, business, and other parties-in-interest, who are located in Florida. Either way, Kirk

French, located in Nebraska, will have to travel.

       94.     This Court should be concerned about the administrative expenses that will be

incurred if the Trustee holds the Meeting of Creditors before the Court decides the venue issues.

The Trustee will certainly need to expend significant time and resources to adequately prepare

for the meeting and learn about Debtor’s business operations, assets, and liabilities. If the matter

is promptly transferred to Florida, as requested above, the new trustee can promptly schedule

and hold a meeting of creditors in Florida.

       95.     For these reasons, TASER requests that the Meeting of Creditors be

rescheduled until after the Court decides the motion to transfer venue.

       WHEREFORE, TASER respectfully requests that the Court enter an order (1) granting

the Motion the Dismiss, or alternatively (2) transferring venue of Debtor’s bankruptcy

proceedings to the Middle District of Florida pursuant to 28 U.S.C. § 1412 and Bankruptcy Rule

1014, and (3) rescheduling the Meeting of Creditors until after the Court decides the venue issues

pursuant to §§ 105 and 341 of the Bankruptcy Code and Bankruptcy Rule 2003. Regardless, (4)

the automatic stay should be lifted to allow TASER to proceed with the Florida Federal Court

Action, (5) award TASER its reasonable attorney’s fees and costs in this matter, and (6) grant

such other and further relief as this Honorable Court deems just and equitable.




                                                 28
           Case 19-12281-MFW   Doc 8    Filed 11/15/19   Page 29 of 29




Dated: November 15, 2019
      Wilmington, Delaware




                                               WERB & SULLIVAN

                                               /s/ Brian A. Sullivan
                                               Brian A. Sullivan (DE 2098)
                                               Duane D. Werb (DE 1042)
                                               1225 N. King Street, Suite 600
                                               Wilmington, DE 19801
                                               Ph: 302-652-1100 / Fax: 302-652-1111
                                               Email: bsullivan@werbsullivan.com
                                                      dwerb@werbsullivan.com

                                               -and-

                                               Pamela B. Petersen
                                               (AZ Bar # 011512)
                                               Axon Enterprise, Inc.
                                               17800 N. 85th Street
                                               Scottsdale, AZ 85255 -9603
                                               Telephone: 623-326-6016
                                               Fax: 480-905-2027
                                               Email: ppetersen@axon.com
                                               Secondary: legal@axon.com

                                               Attorneys for TASER International, Inc.




                                       29
